
	

114 S1071 IS: Fairness for Victims of Crime Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1071
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2015
			Mr. Toomey (for himself, Ms. Ayotte, Mr. Gardner, Mr. Crapo, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Victims of Crime Act of 1984 to expand the amount available for victims of child
			 abuse, sexual assault, domestic violence, and other crimes, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Fairness for Victims of Crime Act of 2015.
 2.Crime Victims FundSection 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601) is amended by striking subsection (c) and inserting the following:
			
 (c)(1)Sums deposited in the Fund shall remain in the Fund and be available for expenditure under this chapter for grants under this chapter without fiscal year limitation, in accordance with paragraph (2). Notwithstanding subsection (d)(5), all sums deposited in the Fund in any fiscal year that are not made available for obligation by Congress in the subsequent fiscal year shall remain in the Fund for obligation in future fiscal years, without fiscal year limitation.
 (2)On and after October 1, 2015, the amount available for expenditure from the Fund for a fiscal year shall be equal to the entire amount in the Fund.
 (3)On and after October 1, 2015, the difference between the amount Congress makes available for expenditure from the Fund for a fiscal year and the average of the annual sums deposited in the Fund during—
 (A)the fiscal year that is 4 years prior to the current fiscal year; (B)the fiscal year that is 3 years prior to the current fiscal year; and
 (C)the fiscal year that is 2 years prior to the current fiscal year, shall not count for purposes of scorekeeping under rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217..  